 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 1 of 49 PageID #: 1


                         UNITED STATE DISTRICT COURT
                            DISTRICT OF DELAWARE


NIKOLAOS KATSOLIS, a resident and                )
citizen of the Hellenic Republic (Greece),       )
PANAGIOTIS MATHESIS, a resident and              )
citizen of the Hellenic Republic (Greece),       )
EDWARD BARNACHEA FLORES a                        )
resident and citizen of the Philippines,         )   CASE NO.:
RICHARD DAGASDAS CABARUBIAS, a                   )
resident and citizen of the Philippines,         )
SPYROS ADRAMITOGLOU a resident and               )
citizen of the Hellenic Republic (Greece),       )
NIKOLAOS BOGIAKIS, a resident and                )
citizen of the Hellenic Republic (Greece),       )
NIKOLAOS VASTARDIS, a resident and               )
citizen of the Hellenic Republic (Greece),       )
NILO GANADILLO LUNETA a resident and             )
citizen of the Philippines,                      )
ALY HASSAN REFAEY HASSAN a resident              )
and citizen of the Arab Republic of Egypt,       )
DENNIS LIBRANDO VILLON a resident                )
and citizen of the Philippines,                  )
STAVROS LYMPERIS, a resident and                 )
citizen of the Hellenic Republic (Greece),       )
JUANITO DUMAPAY STA. MARIA, a                    )
resident and citizen of the Philippines,         )
MARIUS-OCTAVIAN DIUDEA-SINEA, a                  )
resident and citizen of Romania,                 )
CHRYSOSTOMOS PAGONIS, a resident                 )
and citizen of the Hellenic Republic (Greece),   )
LEO ABUAN LAIGO, a resident and citizen          )
of the Philippines,                              )
LESTER BALOG MARASIGAN, a resident               )
and citizen of the Philippines,                  )
NORMAN ARBOL MELGAZO, a resident                 )
and citizen of the Philippines,                  )
RONILO SALAZAR SEVILLA, a resident               )
and citizen of the Philippines,                  )
LOPE CONSTANTINO TORRES, a resident              )
and citizen of the Philippines,                  )
CHRISTIAN LOS BANES ANGURING a                   )
resident and citizen of the Philippines,         )
JOHN KIRBY NOVAL DOLDOLEA, a                     )
resident and citizen of the Philippines,         )
DEN ISRAEL MAHILAC, a resident and               )
citizen of the Philippines,                      )
                                                 )
                                           1
  Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 2 of 49 PageID #: 2


 JESS TORNEA BENDICIO, a resident and                )
 citizen of the Philippines,                         )
 MARK ANTHONY SUARNABA JUELAR, a                     )
 resident and citizen of the Philippines,            )
 ZALDY LARESMA REGADILLO, a                          )
 resident and citizen of the Philippines,            )
 MARLON CARINGAL AGBING, a resident                  )
 and citizen of the Philippines,                     )
 FELMAR VALENCIA SANCHEZ, a resident                 )
 and citizen of the Philippines,                     )
 ABDOU SHEHATA BAHNASSI ASHRAF a                     )
 resident and citizen of the Arab Republic of        )
 Egypt,                                              )
 VICTOR MICHAEL GALAN CABELLON,                      )
 a resident and citizen of the Philippines,          )
 AR-JAY PINEDA CAUSAPIN, a resident                  )
 and citizen of the Philippines,                     )
 NINO DELA TORRE HERMONO, a                          )
 resident and citizen of the Philippines,            )
 JEMAR BACASON SESCON a resident and                 )
 citizen of the Philippines,                         )
 SAGIT GAFAR, a resident and citizen of              )
 Romania                                             )
                                                     )
         Petitioners,                                )
                                                     )
 v.                                                  )
                                                     )
 KEVIN K. MCALEENAN, Commissioner of                 )
 the United States Customs and Border                )
 Protection,                                         )
                                                     )
 and                                                 )
                                                     )
 UNITED STATES COAST GUARD, a                        )
 branch of the United States Armed Forces,           )
                                                     )
         Respondents                                 )




      PETITION FOR WRITS OF HABEAS CORPUS PURSUANT TO 28 U.S.C. § 2241


        1.     The M/T EVRIDIKI is a vessel of the Republic of Liberian registry that arrived in

the port of Wilmington and the Delaware River on or about March 11, 2019.

                                                2
  Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 3 of 49 PageID #: 3


       2.      Petitioner Nikolaos Katsolis, is married with one child. He is, and at all relevant

times was, a resident and citizen of the Hellenic Republic, commonly known as Greece.

Petitioner has been and is a crew member, the Master, on the M/T EVRIDIKI.

       3.      Petitioner Panagiotis Mathesis is married. He is, and at all relevant times was, a

resident and citizen of the Hellenic Republic, commonly known as Greece. Petitioner has been

and is a crew member, the Chief Officer, on the M/T EVRIDIKI.

       4.      Petitioner Edward Barnachea Flores is married with two children. He is, and at

all relevant times was, a resident and citizen of the Philippines. Petitioner has been a crew

member, a 2nd officer, on the M/T EVRIDIKI.

       5.      Petitioner Richard Dagasdas Cabarubias is married. He is, and at all relevant

times was, a resident and citizen of the Philippines. Petitioner has been and is a crew member, a

2nd officer, on the M/T EVRIDIKI.

       6.      Petitioner Spyros Adramitoglou is single. He is, and at all relevant times was, a

resident and citizen of the Hellenic Republic, commonly known as Greece. Petitioner has been

and is a crew member, a 2nd officer, on the M/T EVRIDIKI.

       7.      Petitioner Nikolaos Bogiakis is single. He is, and at all relevant times was, a

resident and citizen of the Hellenic Republic, commonly known as Greece. Petitioner has been

and is a crew member, a deck cadet, on the M/T EVRIDIKI.

       8.      Petitioner Nikolaos Vastardis is married with two children. He is, and at all

relevant times was, a resident and citizen of the Hellenic Republic, commonly known as Greece.

Petitioner has been and is a crew member, the Chief Engineer, on the M/T EVRIDIKI.

       9.      Petitioner Nilo Ganadillo Luneta is married with two children. He is, and at all

relevant times was, a resident and citizen of the Philippines. Petitioner has been and is a crew

member, the 2nd engineer, on the M/T EVRIDIKI.


                                                 3
  Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 4 of 49 PageID #: 4


       10.     Petitioner Aly Hassan Refaey Hassan is married with three children. He is, and at

all relevant times was, a resident and citizen of the Arab Republic of Egypt. Petitioner has been

and is a crew member, a 3rd engineer, on the M/T EVRIDIKI.

       11.     Petitioner Dennis Librando Villon is married with a child. He is, and at all

relevant times was, a resident and citizen of the Philippines. Petitioner has been and is a crew

member, a 3rd engineer, on the M/T EVRIDIKI.

       12.     Petitioner Stavros Lymperis is single. He is, and at all relevant times was, a

resident and citizen of the Hellenic Republic, commonly known as Greece. Petitioner has been

and is a crew member, a 3rd engineer, on the M/T EVRIDIKI.

       13.     Petitioner Juanito Dumapay Sta. Maria is a widower with two children. He is,

and at all relevant times was, a resident and citizen of the Philippines. Petitioner has been and is

a crew member, a 3rd engineer, on the M/T EVRIDIKI.

       14.     Petitioner Marius-Octavian Diudea-Sinea is married with a child. He is, and at all

relevant times was, a resident and citizen of Romania. Petitioner has been and is a crew member,

an electrician, on the M/T EVRIDIKI.

       15.     Petitioner Chrysostomos Pagonis is married with a child. He is, and at all relevant

times was, a resident and citizen of the Hellenic Republic, commonly known as Greece.

Petitioner has been and is a crew member, a pumpman, on the M/T EVRIDIK.

       16.     Petitioner Leo Abuan Laigo is married with three children. He is and at all

relevant times was, a resident and citizen of the Philippines. Petitioner has been and is a crew

member, a bosun, on the M/T EVRIDIKI.

       17.     Petitioner Lester Balog Marasigan is married with a child and is. He is, and at all

relevant times was, a resident and citizen of the Philippines. Petitioner has been and is a crew

member, an able seaman, on the M/T EVRIDIKI.


                                                  4
  Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 5 of 49 PageID #: 5


       18.     Petitioner Norman Arbol Melgazo is married. His wife is expecting their first

child. He is, and at all relevant times was, a resident and citizen of the Philippines. Petitioner has

been and is a crew member, an able seaman, on the M/T EVRIDIKI.

       19.     Petitioner Ronilo Salazar Sevilla is married with two children. He is, and at all

relevant times was, a resident and citizen of the Philippines. Petitioner has been and is a crew

member, an able seaman, on the M/T EVRIDIKI.

       20.     Petitioner Lope Constantino Torres is married with two children. He is, and at all

relevant times was, a resident and citizen of the Philippines. Petitioner has been and is a crew

member, an able seaman, on the M/T EVRIDIKI.

       21.     Petitioner Christian Los Banes Anguring is single. He is, and at all relevant times

was, a resident and citizen of the Philippines. Petitioner has been and is a crew member, an

ordinary. seaman, on the M/T EVRIDIKI.

       22.     Petitioner John Kirby Noval Doldolea is single. He is and at all relevant times

was a resident and citizen of the Philippines. Petitioner has been and is a crew member, an

ordinary seaman, on the M/T EVRIDIKI.

       23.     Petitioner Den Israel Mahilac Sarong is single. He is, and at all relevant times

was, a resident and citizen of the Philippines. Petitioner has been and is a crew member, a deck

boy, on the M/T EVRIDIKI.

       24.     Petitioner Jess Tornea Bendicio is single. He is, and at all relevant times was, a

resident and citizen of the Philippines. Petitioner has been and is a crew member, a deck boy, on

the M/T EVRIDIKI.

       25.     Petitioner Mark Anthony Suarnaba Juelar is single. He is, and at all relevant

times was, a resident and citizen of the Philippines. Petitioner has been and is a crew member, a

deck boy, on the M/T EVRIDIKI.


                                                  5
  Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 6 of 49 PageID #: 6


       26.     Petitioner Zaldy Laresma Regadillo is married with two children. He is, and at all

relevant times was, a resident and citizen of the Philippines. Petitioner has been and is a crew

member, an oiler, on the M/T EVRIDIKI.

       27.     Petitioner Marlon Caringal Agbing is married with two children. He is, and at all

relevant times was, a resident and citizen of the Philippines. Petitioner has been and is a crew

member, a wiper, on the M/T EVRIDIKI.

       28.     Petitioner Felmar Valencia Sanchez is single. He is, and at all relevant times was,

a resident and citizen of the Philippines. Petitioner has been and is a crew member, a wiper, on

the M/T EVRIDIKI.

       29.     Petitioner Abdou Shehata Bahnassi Ashraf is married with two children. He is,

and at all relevant times was, a resident and citizen of the Arab Republic of Egypt. Petitioner has

been and is a crew member, the cook, on the M/T EVRIDIKI.

       30.     Petitioner Victor Michael Galan Cabellon is married with two children. He is,

and at all relevant times was, a resident and citizen of the Philippines. Petitioner has been and is

a crew member, an assistant cook, on the M/T EVRIDIKI.

       31.     Petitioner Ar-Jay Pineda Causapin is single. He is, and at all relevant times was, a

resident and citizen of the Philippines. Petitioner has been and is a crew member, an assistant

cook, on the M/T EVRIDIKI.

       32.     Petitioner Nino Dela Torre Hermono is married with two children. He is, and at

all relevant times was, a resident and citizen of the Philippines. Petitioner has been and is a crew

member, a messman, on the M/T EVRIDIKI.

       33.     Petitioner Jemar Bacason Sescon is single. He is, and at all relevant times was, a

resident and citizen of the Philippines. Petitioner has been and is a crew member, a messman, on

the M/T EVRIDIKI.


                                                  6
  Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 7 of 49 PageID #: 7


       34.     Petitioner Sagit Gafar is married with a child. He is, and at all relevant times was,

a resident and citizen of the Arab Republic of Egypt. Petitioner has been and is a crew member,

an able seaman, on the M/T EVRIDIKI.

       35.     Respondent Kevin K. McAleenan is the Commissioner of U.S. Customs and

Border Protection (hereinafter “CBP”).

       36.     Respondent United States Coast Guard (“USCG” or “Coast Guard”) is a branch of

the United States Armed Forces and is under the command of Admiral Paul F. Lukunft.

       37.     The respondents are holding Petitioners in custody by a series of decisions and

actions, and they apparently plan to hold them for months or more. The respondents’ decisions

and actions to keep Petitioners include detaining them under guard onboard the M/V EVRIDIKI,

prohibiting the EVRIDIKI from leaving the port, and demanding an Agreement on Security by

which the Petitioners’ employer, in order to secure the release of its vessel, has been asked to

leave eleven of the Petitioners behind in the port as human collateral for the release of the

EVRIDIKI, failing which respondents have asserted the vessel will never be allowed to depart.

The draft Agreement on Security the petitioners have demanded is attached hereto as EXHIBIT A.

       38.     The Coast Guard has asserted in writing that the EVRIDIKI may be liable in rem

for fines associated with suspected violations of MARPOL, a multi-national convention to

control pollution from ships and the Act to Prevent Pollution from Ships, or “APPS,” the United

States statute implementing MARPOL, 33 U.S.C. §§1901-1915. MARPOL contemplates

enforcement through the MARPOL Administration, which is the nation party with which the

vessel is registered. Section 1908 of APPS provides that vessels liable for fines imposed under

APPS may be detained and sold to satisfy fines imposed under APPS fines. Accordingly, the

section also provides that such ships may be released only upon “sufficient surety.” However,

no provision allows any government officials to hold or sell people to satisfy such fines or to

hold them as human collateral for the release of any vessel.
                                                 7
    Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 8 of 49 PageID #: 8


        39.      The petitioners have told their employer and the United States that they object to

being pledged as human collateral under the proposed Agreement on Security, but neither their

employer nor the respondents have responded. The petitioners do not know whether some or any

of them will be pledged as human collateral.1

        40.       The draft agreement on security would require the vessel’s owner and manager to

require that eleven of the Petitioners to disembark the vessel to be left behind in the port when

the vessel sails. The draft also provides, however, that the vessel may not depart until the United

States Customs and Border Protection grants the immigration status necessary to allow the

eleven crewmembers demanded as human collateral to enter the United States.

        41.      The Petitioners understand and believe therefore that if those demanded as human

collateral do not disembark the vessel and surrender their passports to be held as human

collateral, none of the Petitioners will be allowed off the vessel and they will be detained

indefinitely onboard the vessel. Respondents have insisted the vessel may not leave if the

Petitioners to be pledged as human collateral do not disembark.

        42.      None of the crewmembers have been allowed off the vessel since she arrived in

the United States, even though all but one of them (Mr. Luneta) holds a valid United States visa.

Mr. Luneta’s visa expired last fall. He expects to renew it.

        43.      Petitioners were onboard the vessel at anchorage until March 20, 2019, when the

vessel was allowed to dock in Philadelphia to discharge cargo. At that time CBP personnel came

on board and stated, in effect, that at the request of the Coast Guard the entire crew was being

denied entry and was detained onboard.




1
  After Petitioners verified this petition they learned their employer and the Coast Guard have now executed the
Agreement on Security. So their employer has agreed the vessel will not depart the United States until eleven of
them disembark and are parole in the United States.
                                                         8
  Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 9 of 49 PageID #: 9


       44.     Even before the CBP personnel came onboard, the respondents posted a guard on

the vessel to detain the Petitioners.

       45.     After discharging cargo, the vessel was directed by respondents to the Big Stone

Anchorage off Lewes, Delaware, where she has sat continuously since March 21, 2019.

       46.     Each Petitioner believes and alleges the Coast Guard is holding him in the middle

of the Delaware Bay, which makes it difficult for him to petition this honorable Court or his

nation’s embassy or consular office for his liberty or for assistance in gaining liberty.

       47.     Each Petitioner holds a valid passport from his home country, with a United

States visa, expect for Petitioner Luneta, who does not hold a United States Visa. Each

Petitioner regularly calls on U.S. ports.

       48.     Most of Petitioners are married. Twenty of them are fathers. Attached hereto as

EXHIBIT B is a Crew List that includes the marital status, nationality, number of children, and

other information about each Petitioner.

       49.     Absence from their homes and the uncertainty concerning how long they will be

held, either because they are pledged as collateral for the vessel’s release or because those

demanded as collateral exercise their right to refuse to be posted as human collateral, has added

immensely to Petitioners’ stress and to the stress of their families.

       50.      The contracts of employment of Petitioners Cabarubias, Villon, Anguring,

Bendicio and Cabellon have expired. Arrangements ordinarily would have been made, through

the vessel’s agent, for these Petitioners to fly from Philadelphia to their home countries.

Through Counsel, each of those Petitioners requested that he be allowed off the vessel. Each was

denied such permission, without explanation. No arrangements for their return have been made.

       51.     After the Coast Guard identified the crewmembers it demands as human

collateral, demanding only Petitioner Villon of the Petitioners referenced in the preceding

paragraph, counsel for the petitioners again requested that, at the very least, each of Petitioners
                                                  9
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 10 of 49 PageID #: 10


Cabarubias, Anguring, Bendicio and Cabellon be released from the government’s custody. The

Petitioners believe that arrangements may be made for their release and that process is or may be

ongoing, but as of this date no such arrangements had been made.

       52.     Petitioners are in custody under or by color of the authority of the United States,

within the meaning of 28 U.S.C. § 2241(c), as shown by, inter alia, the following facts: CBP has

formally detained each of them on board the vessel at the request of the Coast Guard. When the

vessel was docked, a security guard was posted on the vessel to prohibit any of the Petitioners

from disembarking. The CBP has instructed the vessel’s Captain that the entire crew is detained

onboard and is prohibited from disembarking. The Coast Guard has provided formal notice to

the vessel, her owners and the Captain that it may not leave the port until arrangements for

security are made. A copy of that letter is attached as EXHIBIT C. Thereafter the Coast Guard

insisted that the security for the release of the vessel must include eleven of the Petitioners, none

of whom wished to serve as human collateral for the release of a vessel, although each would

give prompt testimony if requested.

       53.     Based on the foregoing, the Petitioners easily satisfy the “custody” requirement,

which has been expanded to include anyone “subject to restraints ‘not shared by the public

generally.’” See Hensley v. Municipal Court, 411 U.S. 345, 351 (1973); Jones v. Cunningham,

371 U.S. 236, 240 (1963). This extension “has likewise applied to habeas actions arising from

immigration cases.” Galaviz-Medina v. Wooten, 27 F.3d 487, 493 (10th Cir. 1994), cert. denied,

513 U.S. 1086 (1995); see also Subias v. Meese, 835 F.2d 1288 (9th Cir. 1987) (petitioner

detained in Mexico by U.S. authorities was in custody for habeas corpus purposes). Indeed, the

Supreme Court has long ago established that restraint pursuant to an exclusion or deportation

order constitutes “custody” for purposes of federal habeas corpus jurisdiction. See United States

v. Jung Ah Lung, 124 U.S. 621, 626 (1988); Nishimura Ekiu v. United States, 142 U.S. 651, 660

(1892) (“An alien immigrant, prevented from landing by any such officer claiming authority to
                                                 10
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 11 of 49 PageID #: 11


do so under an act of Congress, and thereby restrained of his liberty, is doubtless entitled to a

writ of habeas corpus to ascertain whether the restraint is lawful.”).

       54.     Petitioners, through counsel, have repeatedly implored CBP officials, Coast

Guard officers and DOJ lawyers to release the Petitioners and to allow them to return to their

respective families or at least to explain the legal basis for seizing, detaining and arresting the

Petitioners. Petitioners have also objected to the proposal that some of them be held as human

collateral for the release of the vessel. Respondents have not responded to those demands and

requests or explained their refusal to consult with Petitioners or their counsel.

       55.     Petitioners’ imprisonment on board the M/V EVRIDIKI is arbitrary, capricious,

unrelated to any legitimate governmental purpose, and unauthorized by law. Section 212 of the

Immigration and Nationality Act exhaustively spells out the grounds for denying an alien

admission to this country. See 8 U.S.C. § 1182. Petitioners fall under none of these categories

(e.g., they are not sick, criminal, polygamous, associated with terrorism, etc.). See 8 C.F.R. §

235.1(f). All but one of Petitioners had proper documentation to enter the United States.

Moreover, CBP has not provided any notice that any Petitioner meets any of the section 1182(a)

tests for exclusion, as required by INA section 1182(b). No Petitioner presents any valid

immigration concern. None seek to enter the United States for any purpose other than to depart.

Petitioners simply desire either to leave on the vessel or to fly home to attend to their families.

       56.     Even if there were any statutory basis for Petitioners’ incarceration, a “statute

permitting indefinite detention of an alien would raise a serious constitutional problem.”

Zadvydas v. Davis, 533 U.S. 678, 690, 699 (2001); see Nadarajah v. Gonzales, 443 F.3d 1069,

1076-78 (9th Cir. 2006). This is especially so where the alien arrived lawfully and is being

detained either as human collateral for the release of a vessel or because those demanded as

human collateral insist they cannot lawfully be so demanded, pledged or held. Petitioners are

being denied their basic liberty without due process of law, in violation of the Fifth Amendment
                                                  11
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 12 of 49 PageID #: 12


to the United States Constitution. Under Supreme Court jurisprudence, all persons within the

territory of the United States are entitled to due process of law, including aliens. Wong Wing v.

United States, 163 U.S. 228, 238 (1896); see also United States v. Valsys, 524 U.S. 666, 671

(1998); Landon v. Plasencia, 459 U.S. 21, 32-33 (1981); Kwong Hai Chew v. Colding, 344 U.S.

590, 596 (1953). Indeed, “aliens, both legal and illegal, are entitled to due process.” Cholak v.

United States, 1998 U.S. Dist. LEXIS 7424, *18 (E.D. La. May 15, 1998), citing Mathews v.

Diaz, 426 U.S. 67, 77 (1976); Plyler v. Doe, 457 U.S. 202, 210 (1982). An alien’s right to due

process of law is the most significant check on the executive branch’s “plenary” power over

aliens. See Hermanowski v. Farquharson, 39 F. Supp. 2d 148, 156 (D.R.I. 1999) (“The power of

executive branch officers to detain aliens pending deportation pursuant to a statutory grant of

authority is not without limits. This power, like most powers of government, is subject to the

counter-weight of due process”).

        57.     It is obvious that “detention is a deprivation of liberty.” Nguyen v. Fasano, 84 F.

Supp. 2d 1099, 1110 (S.D. Cal. 2000). Indeed, “freedom from physical restraint ‘has always

been at the core of liberty protected by the Due Process Clause from arbitrary government

action.’” Kansas v. Hendricks, 521 U.S. 346, 356 (1997), quoting Foucha v. Louisiana, 504 U.S.

71, 80 (1992). “In our society liberty is the norm, and detention prior to trial or without trial is

the carefully limited exception.” United States v. Salerno, 481 U.S. 739, 755 (1987).

        58.     At a minimum, the government must establish that Petitioners’ detention is

reasonably justified by, and narrowly tailored to, a compelling governmental interest. See Schall

v. Martin, 467 U.S. 253, 268-69 (1984).2


        2
           One court described the process of determining whether a given detention is unconstitutional
as follows:

        In detention cases, to determine whether a deprivation of liberty is impermissible
        punishment or permissible regulation, the court must examine whether the deprivation of
        liberty is imposed for the purpose of punishment or in furtherance of regulatory goals;
                                                    12
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 13 of 49 PageID #: 13


       59.     Neither the CBP nor the Coast Guard has a legitimate rationale. Moreover, both

the CBP and the Coast Guard have refused to provide any explanation to any of Petitioners for

their ongoing detention or for the demand that they be held as human collateral for the release of

their vessel. Instead, the CBP and the Coast Guard have treated each Petitioner as mere chattel

of his employer.

       60.     As noted above, a relevant role of the CBP in granting or denying entry is to

prevent entry of aliens who are sick, convicted criminals, polygamous, narcotics traffickers,

associated with terrorism, engaged in human trafficking, or the like. See 8 U.S.C. § 1182. None

of the Petitioners was denied entry for any such purpose. Instead, the Petitioners allege and

believe that they were denied entry so that they could be detained without judicial process and

held by the CBP at the direction of the Coast Guard to facilitate a Coast Guard investigation into

events the Coast Guard suspects may have occurred outside the United States. Had the suspected

events occurred the events would have violated only Liberian law. But Petitioners believe the

government plans to hold them as expensive human collateral to leverage fines from their

employer. Although no statute authorizes the CBP to deny entry to lawfully-arriving aliens for

the purpose of holding them to gain such leverage, the Petitioners understand, allege and believe




       and if in furtherance of regulatory goals, whether the deprivation is excessive in relation
       to the purpose for the deprivation.

Nguyen, 84 F. Supp. 2d at 1110. Another federal court expounded on the procedure as follows:

       As a general rule, government invasions of fundamental liberty interests are subject to
       strict scrutiny review: a deprivation will comport with due process only if it is narrowly
       tailored to serve a compelling government interest. Applying this standard of review in
       detention cases, courts consider whether the detention is “imposed for the purpose of
       punishment or whether it is merely incidental to another legitimate governmental
       interest.” This requires the Court to consider the constitutionality of the detention in light
       of its purpose, and to ask whether the detention is based upon “permissible” regulatory
       goals of the government and, if it is, whether the detention is excessive in relation to
       those goals.

Phan v. Reno, 56 F. Supp. 2d. 1149, 1154 (W.D. Wash. 1999).
                                                13
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 14 of 49 PageID #: 14


that the CBP routinely denies entry to and then detains seafarers at the request of the Coast

Guard to help the Coast Guard gain such leverage. Frequently, such foreign seafarers are held

against their will with no judicial or due process of any kind for a year or more.

       61.     The Coast Guard may contend that it seeks to prosecute violations of MARPOL,

the multi-national conventions intended to prevent high seas pollution. Article 6(2) of

MARPOL, however, makes clear that if following an investigation a port state suspects high seas

violations “a report shall be forwarded to the Administration for appropriate action.” Under

MARPOL “the Administration” is the nation with which the vessel is registered. The

Administration is required to disclose the corrective action taken to the reporting port state under

Article 6(4). Under Article 10, a port state dissatisfied with the Administration’s handling of a

suspected high seas violation is entitled to arbitrate the matter before the International Maritime

Organization. To ensure that port state inspections will not unduly delay vessels and their crews,

Article 7(a) of MARPOL expressly provides that “all possible efforts shall be made to avoid a

ship being unduly detained or delayed under” the articles allowing for port state inspections.

Likewise, Article 7(b) provides that “when a ship is unduly delayed [under the articles allowing

such inspections] it shall be entitled to compensation for any loss or damage suffered.” The Act

to Prevent Pollution from Ships, 33 U.S.C. §§1901-1912, which implements MARPOL, is

consistent with these provisions. It specifies that “the Act shall apply . . . [to foreign ships]

while in the navigable waters of the United States,” 33 U.S.C. §1902(2), that port state

inspections under MARPOL are “limited to verifying whether or not a valid certificate [issued by

the flag state] is onboard, unless clear grounds exist which reasonably indicate that the condition

of the ship or its equipment does not substantially agree with the particulars of its certificate,” 33

U.S.C. §1904(d), and that if a suspected violation is found the Secretary “shall take any

additional action required under Article 6 of” MARPOL, i.e. report to the Administration.

Moreover, APPS provides that “a ship unreasonably detained or delayed by the Secretary acting
                                                  14
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 15 of 49 PageID #: 15


under the authority of this Act is entitled to compensation for any loss or damage suffered

thereby,” 33 U.S.C. §§1904(h,), and that “any action taken under this Act shall be taken in

accordance with international law” 33 USC §1912.

       62.     Most fundamentally and regardless of whether the Coast Guard should be

deferring to the MARPOL Administration, nothing in APPS or any other statute allows the Coast

Guard to insist that crewmembers be held indefinitely or pledged as collateral for potential fines.

To the contrary, when investigations are authorized by APPS, the Secretary has the authority to

“issue subpoenas to require the attendance of any person” and may “request the Attorney

General to invoke the aid of the district courts of the United States to compel compliance.” 33

USC §1907(b). Had Congress intended to grant the extraordinary power to hold crewmembers

indefinitely (either as human collateral or otherwise) it would certainly have said so. Instead,

Congress made clear that the government msy resort to the courts to enforce subpoenas and

gather information without unreasonably delaying ships or crews.

       63.     In short, the Coast Guard’s conduct in insisting that Petitioners be detained

without judicial process and then pledged as human collateral not only fails to serve a legitimate

governmental purpose, it is directly at odds with fundamental liberty and the procedures

contemplated and prescribed by APPS.

       WHEREFORE, each Petitioner requests this honorable Court to issue a Writ of Habeas

Corpus requiring Respondents to release him and to enable him to return home and to grant such

other and further relief as this Court deems just and proper.




                                                 15
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 16 of 49 PageID #: 16




                    DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that I am a Petitioner. I have read this Petition or had it

read to me, and the information in this Petition is true and correct. I understand that a false

statement of a material fact may serve as the basis for prosecution for perjury.



DATE: March 28, 2019                          /s/ Nikolaos Katsolis
                                              Nikolaos Katsolis




                                                 16
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 17 of 49 PageID #: 17




                     DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that I am a Petitioner. I have read this Petition or had it

read to me, and the information in this Petition is true and correct. I understand that a false

statement of a material fact may serve as the basis for prosecution for perjury.



DATE: March 28, 2019                          /s/ Panagiotis Mathesis
                                              Panagiotis Mathesis




                                                 17
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 18 of 49 PageID #: 18


                     DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that I am a Petitioner. I have read this Petition or had it

read to me, and the information in this Petition is true and correct. I understand that a false

statement of a material fact may serve as the basis for prosecution for perjury.



DATE: March 28, 2019                          /s/ Edward Barnachea Flores
                                              Edward Barnachea Flores




                                                 18
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 19 of 49 PageID #: 19


                     DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that I am a Petitioner. I have read this Petition or had it

read to me, and the information in this Petition is true and correct. I understand that a false

statement of a material fact may serve as the basis for prosecution for perjury.



DATE: March 28, 2019                          /s/ Richard Dagasdas Cabarubias
                                              Richard Dagasdas Cabarubias




                                                 19
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 20 of 49 PageID #: 20


                     DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that I am a Petitioner. I have read this Petition or had it

read to me, and the information in this Petition is true and correct. I understand that a false

statement of a material fact may serve as the basis for prosecution for perjury.



DATE: March 28, 2019                          /s/ Spyros Adramitoglou
                                              Spyros Adramitoglou




                                                 20
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 21 of 49 PageID #: 21


                     DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that I am a Petitioner. I have read this Petition or had it

read to me, and the information in this Petition is true and correct. I understand that a false

statement of a material fact may serve as the basis for prosecution for perjury.



DATE: March 28, 2019                          /s/ Nikolaos Bogiakis
                                              Nikolaos Bogiakis




                                                 21
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 22 of 49 PageID #: 22


                     DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that I am a Petitioner. I have read this Petition or had it

read to me, and the information in this Petition is true and correct. I understand that a false

statement of a material fact may serve as the basis for prosecution for perjury.



DATE: March 30, 2019                          /s/ Nikolaos Vastardis
                                              Nikolaos Vastardis




                                                 22
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 23 of 49 PageID #: 23


                     DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that I am a Petitioner. I have read this Petition or had it

read to me, and the information in this Petition is true and correct. I understand that a false

statement of a material fact may serve as the basis for prosecution for perjury.



DATE: March 28, 2019                          /s/ Nilo Ganadillo Luneta
                                              Nilo Ganadillo Luneta




                                                 23
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 24 of 49 PageID #: 24


                     DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that I am a Petitioner. I have read this Petition or had it

read to me, and the information in this Petition is true and correct. I understand that a false

statement of a material fact may serve as the basis for prosecution for perjury.



DATE: March 28, 2019                          /s/ Aly Hassan Refaey Hassan
                                              Aly Hassan Refaey Hassan




                                                 24
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 25 of 49 PageID #: 25


                     DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that I am a Petitioner. I have read this Petition or had it

read to me, and the information in this Petition is true and correct. I understand that a false

statement of a material fact may serve as the basis for prosecution for perjury.



DATE: March 28, 2019                          /s/ Dennis Librando Villon
                                              Dennis Librando Villon




                                                 25
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 26 of 49 PageID #: 26


                     DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that I am a Petitioner. I have read this Petition or had it

read to me, and the information in this Petition is true and correct. I understand that a false

statement of a material fact may serve as the basis for prosecution for perjury.



DATE: March 28, 2019                          /s/ Stavros Lymperis
                                              Stavros Lymperis




                                                 26
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 27 of 49 PageID #: 27


                     DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that I am a Petitioner. I have read this Petition or had it

read to me, and the information in this Petition is true and correct. I understand that a false

statement of a material fact may serve as the basis for prosecution for perjury.



DATE: March 28, 2019                          /s/ Juanito Dumapay Sta.Maria
                                              Juanito Dumapay Sta.Maria




                                                 27
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 28 of 49 PageID #: 28


                     DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that I am a Petitioner. I have read this Petition or had it

read to me, and the information in this Petition is true and correct. I understand that a false

statement of a material fact may serve as the basis for prosecution for perjury.



DATE: March 28, 2019                          /s/ Marius-Octavian Diudea-Sinea
                                              Marius-Octavian Diudea-Sinea




                                                 28
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 29 of 49 PageID #: 29


                    DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that I am a Petitioner. I have read this Petition or had it

read to me, and the information in this Petition is true and correct. I understand that a false

statement of a material fact may serve as the basis for prosecution for perjury.



DATE: March 28, 2019                          /s/ Chrysostomos Pagonis
                                              Chrysostomos Pagonis




                                                 29
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 30 of 49 PageID #: 30


                     DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that I am a Petitioner. I have read this Petition or had it

read to me, and the information in this Petition is true and correct. I understand that a false

statement of a material fact may serve as the basis for prosecution for perjury.



DATE: March 28, 2019                          /s/ Leo Abuan Laigo
                                              Leo Abuan Laigo




                                                 30
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 31 of 49 PageID #: 31


                    DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that I am a Petitioner. I have read this Petition or had it

read to me, and the information in this Petition is true and correct. I understand that a false

statement of a material fact may serve as the basis for prosecution for perjury.



DATE: March 28, 2019                          /s/ Lester Balog Marasigan
                                              Lester Balog Marasigan




                                                 31
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 32 of 49 PageID #: 32


                     DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that I am a Petitioner. I have read this Petition or had it

read to me, and the information in this Petition is true and correct. I understand that a false

statement of a material fact may serve as the basis for prosecution for perjury.



DATE: March 28, 2019                          /s/ Norman Arbol Melgazo
                                              Norman Arbol Melgazo




                                                 32
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 33 of 49 PageID #: 33


                    DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that I am a Petitioner. I have read this Petition or had it

read to me, and the information in this Petition is true and correct. I understand that a false

statement of a material fact may serve as the basis for prosecution for perjury.



DATE: March 28, 2019                          /s/ Ronilo Salazar Sevilla
                                              Ronilo Salazar Sevilla




                                                 33
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 34 of 49 PageID #: 34


                     DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that I am a Petitioner. I have read this Petition or had it

read to me, and the information in this Petition is true and correct. I understand that a false

statement of a material fact may serve as the basis for prosecution for perjury.



DATE: March 28, 2019                          /s/ Lope Constantino Torres
                                              Lope Constantino Torres




                                                 34
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 35 of 49 PageID #: 35


                     DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that I am a Petitioner. I have read this Petition or had it

read to me, and the information in this Petition is true and correct. I understand that a false

statement of a material fact may serve as the basis for prosecution for perjury.



DATE: March 28, 2019                          /s/ Christian Los Banes Anguring
                                              Christian Los Banes Anguring




                                                 35
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 36 of 49 PageID #: 36


                     DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that I am a Petitioner. I have read this Petition or had it

read to me, and the information in this Petition is true and correct. I understand that a false

statement of a material fact may serve as the basis for prosecution for perjury.



DATE: March 28, 2019                          /s/ John Kirby Noval Doldolea
                                              John Kirby Noval Doldolea




                                                 36
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 37 of 49 PageID #: 37


                     DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that I am a Petitioner. I have read this Petition or had it

read to me, and the information in this Petition is true and correct. I understand that a false

statement of a material fact may serve as the basis for prosecution for perjury.



DATE: March 28, 2019                          /s/ Den Israel Mahilac Sarong
                                              Den Israel Mahilac Sarong




                                                 37
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 38 of 49 PageID #: 38


                     DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that I am a Petitioner. I have read this Petition or had it

read to me, and the information in this Petition is true and correct. I understand that a false

statement of a material fact may serve as the basis for prosecution for perjury.



DATE: March 28, 2019                          /s/ Jess Tornea Bendicio
                                              Jess Tornea Bendicio




                                                 38
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 39 of 49 PageID #: 39


                     DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that I am a Petitioner. I have read this Petition or had it

read to me, and the information in this Petition is true and correct. I understand that a false

statement of a material fact may serve as the basis for prosecution for perjury.



DATE: March 28, 2019                          /s/ Mark Anthony Suarnaba Juelar
                                              Mark Anthony Suarnaba Juelar




                                                 39
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 40 of 49 PageID #: 40


                    DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that I am a Petitioner. I have read this Petition or had it

read to me, and the information in this Petition is true and correct. I understand that a false

statement of a material fact may serve as the basis for prosecution for perjury.



DATE: March 28, 2019                          /s/ Zaldy Laresma Regadillo
                                              Zaldy Laresma Regadillo




                                                 40
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 41 of 49 PageID #: 41


                     DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that I am a Petitioner. I have read this Petition or had it

read to me, and the information in this Petition is true and correct. I understand that a false

statement of a material fact may serve as the basis for prosecution for perjury.



DATE: March 28, 2019                          /s/ Marlon Caringal Agbing
                                              Marlon Caringal Agbing




                                                 41
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 42 of 49 PageID #: 42


                    DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that I am a Petitioner. I have read this Petition or had it

read to me, and the information in this Petition is true and correct. I understand that a false

statement of a material fact may serve as the basis for prosecution for perjury.



DATE: March 28, 2019                          /s/ Felmar Valencia Sanchez
                                              Felmar Valencia Sanchez




                                                 42
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 43 of 49 PageID #: 43


                     DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that I am a Petitioner. I have read this Petition or had it

read to me, and the information in this Petition is true and correct. I understand that a false

statement of a material fact may serve as the basis for prosecution for perjury.



DATE: March 28, 2019                          /s/ Abdou Shehata Bahnassi Ashraf
                                              Abdou Shehata Bahnassi Ashraf




                                                 43
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 44 of 49 PageID #: 44


                    DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that I am a Petitioner. I have read this Petition or had it

read to me, and the information in this Petition is true and correct. I understand that a false

statement of a material fact may serve as the basis for prosecution for perjury.



DATE: March 28, 2019                          /s/ Victor Michael Galan Cabellon
                                              Victor Michael Galan Cabellon




                                                 44
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 45 of 49 PageID #: 45


                     DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that I am a Petitioner. I have read this Petition or had it

read to me, and the information in this Petition is true and correct. I understand that a false

statement of a material fact may serve as the basis for prosecution for perjury.



DATE: March 28, 2019                          /s/ Ar-Jay Pineda Causapin
                                              Ar-Jay Pineda Causapin




                                                 45
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 46 of 49 PageID #: 46


                     DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that I am a Petitioner. I have read this Petition or had it

read to me, and the information in this Petition is true and correct. I understand that a false

statement of a material fact may serve as the basis for prosecution for perjury.



DATE: March 28, 2019                          /s/ Nino Dela Torre Hermono
                                              Nino Dela Torre Hermono




                                                 46
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 47 of 49 PageID #: 47


                     DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that I am a Petitioner. I have read this Petition or had it

read to me, and the information in this Petition is true and correct. I understand that a false

statement of a material fact may serve as the basis for prosecution for perjury.



DATE: March 28, 2019                          /s/ Jemar Bacason Sescon
                                              Jemar Bacason Sescon




                                                 47
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 48 of 49 PageID #: 48


                     DECLARATION UNDER PENALTY OF PERJURY

       I declare under penalty of perjury that I am a Petitioner. I have read this Petition or had it

read to me, and the information in this Petition is true and correct. I understand that a false

statement of a material fact may serve as the basis for prosecution for perjury.



DATE: March 28, 2019                          /s/ Sagit Gafar
                                              Sagit Gafar




                                                 48
 Case 1:19-cv-00616-RGA Document 1 Filed 04/01/19 Page 49 of 49 PageID #: 49



Dated: April 1, 2019                                BARNARD MEZZANNOTTE PINNIE
                                                    AND SEELAUS, LLP


Of counsel:                                         /s/ Anne Kai Seelaus
                                                    Anne Kai Seelaus (Bar No. 4970)
Edward S. MacColl (pro hac vice in progress)        222 Delaware Ave., 7th Floor
Thompson, MacColl & Bass, LLC, P.A.                 P.O. Box 26304
15 Monument Square, 4th Floor                       Wilmington, DE 19899
P.O. Box 447                                        Telephone: (302) 552-2939
Portland, ME 04112-0447                             Facsimile: (302) 574-7401
(207) 774-7600                                      kseelaus@bmplaw.net
(for all Petitioners other than                     Attorneys for all Petitioners
Nikolaos Vastardis)
emaccoll@thomport.com

Bruce M. Merrill (pro hac vice in progress)
Law Offices of Bruce M. Merrill, P.A.
225 Commercial Street/Suite 501
Portland, ME 04101
(207) 775-3333
(for Petitioner Nikolaos Vastardis only)
mainelaw@maine.rr.com




                                               49
